Broyles, C. J.
1. “Due care according to age and capacity is all the law exacts of a child of tender years. Ordinary care, which is that of every prudent man, is not the standard for a child.” W. & A. Railroad Co. v. Young, 83 Ga. 512 (7) (10 S. E. 197). In the instant case the court correctly instructed the jury upon this principle of law, and, while other portions of the charge contained inaccurate instructions on this subject, those instructions do not require a new trial, as they were more favorable to the movant than to the plaintiff; and moreover they were not erroneous for any reason assigned in the motion for a new trial.
2. There was some circumstantial evidence which authorized the submission to the jury of the question as to whether the defendant, at the time of the injury sued for, was operating his automobile at a speed *431greater than 15 miles per hour upon a public street of the city of Macon.
Decided October 7, 1921.
Rehearing denied November 16, 1921.
Action for damages; from city court of Macon — Judge Gunn. March 11, 1921.
John R. Cooper, W. O. Cooper Jr., E. W. Butler, for plaihtitf in error.
Walter DeFore, James C. Estes, contra.
3. The charge upon the subject of punitive damages and the charge as to permanent injuries were authorized by the evidence, and were not erroneous for any reason assigned.
4. There is no merit in any of the other special grounds of the motion for a new trial. The verdict was amply authorized by the evidence; and for no reason assigned was it error to overrule the motion for a new trial. Judgment affirmed,

Luke and Bloodworth, JJ., concur.